SOMERVILLE, J.
The two notes executed to the complainant, Parsons, on November 25th, 1880, having been given by the vendee, Nelson, for the. purchase-money of the land described in the bill, were unquestionably a lien on the land, in favor of the vendor.
The assignment of one of these notes to McDonald operated to create a priority of lien in his favor, to the extent of the note so assigned; which would be entitled to a preference of payment, as a charge on the land, over the other note retained by the complainant. — Ala. Gold Life Ins. Co. v. Hall, 58 Ala. 1; White v. King, 53 Ala. 162.
The defendant, Martin, having purchased the land from Nelson, and, as a part of the consideration of the purchase, having taken up the note in McDonald’s hands, clearly was entitled to be subrogated to his rights as the holder of a prior lien, as against the complainant, Parsons.
There was no error in the decree of the chancellor, holding that the defendant had a prior lien, to the extent of the superior incumbrance which he had discharged by payment.
Affirmed.